 LEE-ROWAN COMPANY187in conformity with Section 8(a)(3) of the Act.We will not discriminate againstany employee because. of membership in or activity on behalf of any such labororganization.KAUFMAN-STRAUS COMPANY DOINGBUSINESSAS KAUFMAN'S OF KENTUCKY,Employer.Dated-------------------By--------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board'sRegionalOffice, TransitBuilding, 4th and Vine Streets, Cincinnati 2, Ohio, Telephone Number, Dunbar1-1420, if they haveany question concerningthis notice or compliance with itsprovisions.Lee-Rowan CompanyandInternational Brotherhood of Boiler-makers, Iron Shipbuilders,Blacksmiths,Forgers and Helpers,Lodge 1012,AFL-CIO.Case No. 14-CA-2653.May 16, 1962DECISION AND ORDEROn March 5, 1962, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled, proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board I has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was, committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and adopts the findings, conclusions, and recommendations ofthe Trial Examiner 2ORDERThe Board adopts the Recommended Order of the Trial Examineras its Order.'Pursuant to the provisions of Section 3(b) of the Act the Board has delegated itspowers in connection with this case to a three-member panel [Chairman McCulloch andMembers Rodgers and Panning].2 In finding in the representation proceeding that the line leaders were supervisors, theBoard did not treat the determination made in Case No. 14-CA-2255, 129 NLRB 980, asto the status of the line leaders asrea judicataon that issue.The Board did considerthe earlier determination but then stated: ". . . the record in the instant case indicatesthat the line leaders continue to possess supervisory duties and responsibilities previouslyfound by the Board."INTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding,brought under Section 10(b) of the National Labor RelationsAct, asamended(61 Stat. 136; 73 Stat.519), was heard before George A. Downing,137 NLRB No. 16. 188DECISIONSOF NATIONALLABOR RELATIONS BOARDthe duly designated Trial Examiner, in St. Louis, Missouri, on January 22, 1962,-,pursuant to due notice.The complaint, issued on December 4, 1961, by the General-Counsel of the National Labor Relations Board, based on a charge dated Novem-ber 14, 1961, alleged that Respondent had engaged in unfair labor practices pro-scribed by Section 8(a)(5) of the Act by refusing on or about November 3, 1961,and since, to bargain with the Union as the duly certified and exclusive collective-bargaining representative of Respondent's employees in an appropriate unit. Re-spondent answered, admitting that it had refused to bargain with the Union, butaverred that its refusal was justified because the purported certification of the Unionwas unlawful and ineffective in that the Board unlawfully excluded certain employeesfrom the unit.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS; THE LABOR ORGANIZATION INVOLVEDI find on facts alleged in the complaint and admitted by answer that Respondent, aMissouri corporation engaged at St. Louis in the manufacture of metal closet fix-tures and drying forms, is engaged in interstate commerce within the meaning of theAct (by direct sales and shipments to extrastate points valued in excess of $50,000annually), and that the Union is a labor organization within the meaning of Section2 (5) of the Act.H. THE UNFAIR LABOR PRACTICESThe complaint alleges, the answer admits, and I find that all production and mainte-,nance employees of Respondent employed at its St. Louis establishment exclusiveof office clericals, professionals, guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purpose of collective bargaining within the mean-ing of Section 9(b) of the Act. See Decision and Direction of Election, Case No.14-RC-3989, issued July 7, 1961 (not published in NLRB volumes).I find further, on Respondent's admissions, on stipulations of the parties, and onthe record in the foregoing representation proceeding of which I take official notice,'that following an election held on August 7, 1961, the Board issued its SupplementalDecision and Certification of Representatives on November 3, 1961, certifying thatthe Union had been designated and selected by a majority of the employees in theaforesaid appropriate unit and certifying the Union as the exclusive representative ofall the employees in such unit for the purpose of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditions of employment.On or about November 6, 1961, the Union requested Respondent to bargain withit for the purpose of negotiating a working agreement covering the said employees.Promptly thereafter Respondent notified the Union that it found it necessary tocommit a technical failure to bargain in order that the courts might review thequestion whether the exclusion by the Board of certain employees from the unit wasproper.Respondent has since continued its refusal to bargain with the Union so thatit can obtain judicial review (via the present proceedings under Section 10(b)) of aclaimed invalidity in the Board's certification of the Union in Case No. 14-RC-3989,supra.Respondent's contention is that the certification was unlawful and ineffective forthe reason that the Board unlawfully excluded from the unit and sustained challengesto ballots of seven line leaders and an inspector although the line leaders and theinspector were employees as defined in the Act and entitled to be included in theunit and were not supervisors as defined in the Act.Conceding that the issue can-not properly be relitigated herein and that new evidence would be inadmissible, Re-spondent argues that the undisputed evidence in the representation proceeding,proper, supported not the Board's conclusion but Respondent's contrary contentionthat the disputed individuals were employees, not supervisors.Reaching then theheart of its position, Respondent argues that the Board did not in fact base its con-clusions on the unchallenged evidence in the representation proceeding but that itimproperly and unlawfully gaveconclusiveeffect to its previous findings concerningthe status of the disputed individuals in an earlier unfair labor practice case againstit (Case No. 14-CA-2255, 129 NLRB 980) 2'Pursuant to Section 10(d) the record in that proceeding will become a part of theentire record to be filed with the court of appeals in enforcement or review proceedingsunder Section 10(e) and (f), respectively.2 At the conclusion of the representation hearing the Union's representative had movedthat the Board take official notice of the findings in that case.Respondent not only LEE-ROWAN COMPANY189As argued at the present hearing, Respondent's contention was that the statusof the line leaders as supervisors was only a "collateral and evidentiaryissue" inthe earlier unfair labor practice case; that the issue was not so litigated as "to makeitconclusive"; and that subsequently in its Decision and Direction of Election inthe representation proceeding, the Board "erroneously treated the decision in theunfair labor practice case asres judicata,that it went outside of the record in thecertification case, to look at that case." In its brief, however, the thread of theargument runs somewhat differently, i.e., that the finding in the unfair laborpractice case that the line leaders were supervisors was not essential to the decisionin that case, and therefore, whether those findings were correct or not, the Boardcould give them no conclusive effect, nor, indeed,any weightat allinthe laterrepresentation proceeding.Respondent's contentionsrequire abrief review of the earlier proceedings.TheBoard's findings in the representation proceeding were stated as follows:The parties agree as to the composition of the unit, except that the Employerwould include the seven line leaders and the inspector, while the Petitioner wouldexclude them on the ground that they are supervisors within the meaning oftheAct.The Employer employs 139 individuals in production and main-tenance work, including the individuals whose unit placement is here involved.The production employees are divided into 7 groups with approximately 20employees in each.Each line leader is in charge of a group. Line leaders aredirectly responsible to a shift foreman who in turn is supervised by the pro-duction foreman. In a recentcaseinvolving this Employer (129 NLRB 980),the Board found that the line leaders were supervisors.This finding wasbased on the facts that line leaders received 15 cents per hour more than theproduction employees; attended monthly meetings in the company of the fore-men at which such matters as wages, production, and general working condi-tions were discussed; were given authority to and were expectedtomaintaindiscipline in their respective groups, and were authorized to recommend meritincreases for production employees; and, were responsible for the performanceof work schedules and the assignment of work to employees. In this proceed-ing, the Employer does not contend that the duties and responsibilities of lineleaders have changed since the Board's earlier determination, but urges thatthe record in the earlier case was incompleteas tothose duties and responsi-bilities.However, the record in the instant case indicates that the line leaderscontinue to possess supervisory duties and responsibilities previously found bythe Board.Accordingly, we find that the line leaders are supervisors within themeaning oftheAct and we exclude them. SeeKnights of Columbus,129NLRB 76.With respect to the inspector, the record shows that she spends atleast 20 percent of her time performing the duties of line leaders. In view ofthis fact, we find that the inspector is a supervisor and we exclude her. SeeSwift & Company,129 NLRB 1391.The Regional Director later issued his report on the challenged ballots cast by theindividualsin question, stating in part:Investigation discloses that the duties, responsibilities and authority of the lineleaders and the inspector have not changed between the date of the hearingand the date of the election, and that the status of these individuals at the timeof the election was the sameas ithad been for some substantial period of time.Then, after reviewing at length the employer's position, the report concluded thatthe employer had raised no issues not previously considered by the Board andrecommended that the challenges be sustained.On Respondent's exceptions, theBoard adopted the Regional Director's recommendationsand sustainedthe chal-lenges, stating that, "We find that the Employer's exceptions do notraisematerialand substantial issues which would warrant reversal of the Regional Director'sfindings and recommendations."We now reach the question whether supervisory status was effectively litigated inthe earlier unfair labor practicecase(119 NLRB 980) and whether the Board couldproperly note and give weight to its findings therein.Respondent admits in its briefto the present Trial Examiner that the complaint in the earlier case alleged, andthat its answer denied, that certain line leaders were supervisors within the meaningof the Act.The Trial Examiner in that case specifically noted in his report thatone of theissues waswhether the line leaders were supervisors, though he termedita subordinate one (119 NLRB 980, 984). Furthermore, be then proceeded toentered no objection, but urged that the Board should read the entire record, expressingconfidence that it would"come up with a different result even on the old record." 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDmake detailed findings on the issue(id.at pp. 984-985), concluding with the follow-ing findings:It is clear from all the evidence in the case that aforesaid line leaders in Re-spondent's plant are the representatives of management rather than productionemployees; and I find that they are supervisors within the meaning of Section2 (11) of the Act.The Trial Examiner thereupon found Respondent to be responsible for certainconduct which the line leaders had engaged in.On Respondent's exceptions, theBoard adopted without modification the Trial Examiner's finding as to supervisorystatus.I therefore conclude and find, contrary to Respondent's contentions, that the:status of the line leaders as supervisors was put directly in issue by the pleadings;in the earlier case, which involved the same parties as the representation proceeding(as well as the same parties in the present case); that the issue was fully litigated;that the Trial Examiner's finding thereon formed the basis of his subsequent findingthat Respondent had engaged, through the line leaders, in certain unfair labor prac-tices; and that the Board could properly take official notice in the representationproceeding of its findings in the earlier case.N.L.R.B. v. M. L. Townsend,185 F.2d 378, 380-381 (C.A. 9); and see footnote2, supra.I therefore conclude and find that Respondent, on and after November 6, 1961,-refused to bargain with the Union within the meaning of Section 8(a) (5) of the Act.in. THE REMEDYHaving found that the Respondent engaged in certain unfair labor practices, it willbe recommended that it cease and desist therefrom and that it take certain affirmativeaction of the type conventionally ordered in such cases as provided in the Recom-mended Order below, which is found to be necessary to remedy and remove the-effects of the unfair labor practices and to effectuate the policies of the Act.Theunfair labor practices in this case can be fully remedied by requiring Respondent,Ripon request, to bargain collectively with the Union.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.All production and maintenance employees of Respondent employed at its St.Louis establishment, exclusive of all office clericals, professionals, guards, and super-visors as defined in the Act, constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.2.The Union has been at all times since November 3, 1961, the exclusive rep-resentative of all employees in the aforesaid unit for the purpose of collective bargain-ing within the meaning of Section 9(a).3.By refusing to bargain with the Union since November 6, 1961, Respondenthas engaged in and is engaging in unfair labor practices proscribed by Section8(a)(5).4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and the entire record,and pursuant to Section 10(c) of the Act, it is recommended that the Respondent,Lee-Rowan Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from refusing to bargain collectively with International Broth-erhood of Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers,Lodge 1012, AFL-CIO, as the exclusive representative of its employees in the unitherein found appropriate with respect to wages, rates of pay, hours of employment,or other conditions of employment.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a) Bargain collectively, upon request, with International Brotherhood of Boiler-makers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers, Lodge 1012, AFL-CIO,as the exclusive representative of its employees in the appropriate unit and, if anunderstanding is reached, embody such understanding in a signed agreement.(b) Post in its plant at St. Louis, Missouri, copies of the notice attached heretomarked "Appendix A." 3Copies of said notice, to be furnished by the Regional3In the eventthat this RecommendedOrderbe adoptedby theBoard,the words "A,Decision and Order"shall be substitutedfor thewords "The Recommendations of a Trial FIORE BROTHERS OIL CO., INC.191Director for the Fourteenth Region, shall, after being duly signed by Respondent'srepresentative, be posted immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Fourteenth Region, in writing, within20 days from the date of receipt of this Intermediate Report, what steps Respondenthad taken to comply herewith .4Examiner" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."'In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read "Notify the Regional Director for the Fourteenth Region, inwriting,within 10 days from the date of this Order, what steps Respondent has takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, wehereby notify you that:WE WILL bargain collectively on request with International Brotherhood ofBoilermakers,Iron Shipbuilders,Blacksmiths,Forgers and Helpers, Lodge 1012,AFL-CIO,as the exclusive representative of all our employees in the followingappropriate collective-bargaining unit, and,if an understanding is reached, em-body such understanding in a signed agreement.The appropriate collective-bargaining unit is:All production and maintenance employees employed at our St. Louisestablishment,exclusive of office clericals,professionals,guards, and super-visors as defined inthe Act.All our employees are free to become or remain,or to refrain from becomingor remaining,members of the above-named or any other labor oganization.LEE-ROWAN COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 4459Federal Building, 1520 Market Street, St. Louis, Missouri,Telephone Number, Main1-8100, Extension2142, if theyhave any question concerning this notice or com-pliance with its provisions.Fiore Brothers Oil Co., Inc.andUnited Industrial Workers ofNorth America of the Seafarers International Union of NorthAmerica,Atlantic,Gulf,Lake and Inland Waters District,AFL-CIOAmalgamated Union Local 355andUnited Industrial WorkersofNorth America of the Seafarers International Union ofNorth America, Atlantic,Gulf, Lake and InlandWaters Dis-trict,AFL-CIO.Cases Nos. 9-CA-8146 and 2-CB-3234.May1811962DECISION AND ORDEROn February 15, 1962, Trial Examiner Thomas S. Wilson issued hisIntermediate Report herein, finding that the Respondents engaged in137 NLRB No.19.